Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1.	Claims 1-9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor suggest a secondary battery comprising an intermediate layer between positive electrode active material and positive electrode mixture layer, the intermediate layer includes inorganic compound particles, an electrical conductor, a binder, and intermediate layer has a porosity of 30% to 69%, and when a visible outline of a sectional shape of each of the inorganic compound particles is interposed by two concentric circles, an interval of the two circles is minimized such that the inorganic compound particles have an average value of circularity of 5% to 75%, the circularity being represented by a ratio of a radius a of an  inscribed circle of the two circles to a radius b of a circumscribed circle of the two circles, a/b, the interval of the two circles is a difference between the radius a of the inscribed circle and the radius b of the circumscribed circle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/ANGELA J MARTIN/Examiner, Art Unit 1727                        

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725